Exhibit 16.1 LETTER FROM PREDECESSOR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM April 14, 2010 Securities and Exchange Commission Headquarters treet, NE Washington, DC 20549 Ladies and Gentlemen: We are the predecessor independent registered public accounting firm for Vestin Realty Mortgage II, Inc., (the “Company”).We have read the Company's disclosure set forth in Item 4.01, “Changes in Registrant’s Certifying Accountant", of the Company's Current Report on Form 8-K dated on April 14, 2010 (the Current Report) and are in agreement with the disclosure in the Current Report insofar as it pertains to our firm. /s/ Frazer Frost, LLP Brea, California
